Case 2:19-cr-20719-GCS-DRG ECF No. 59, PageID.507 Filed 09/01/21 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

           Plaintiff,                          Case No. 19-20719

     v.                                        Hon. George Caram Steeh

JAMES MEREDITH BONNER,

           Defendant.

____________________________/

              ORDER DENYING DEFENDANT’S MOTION
            FOR COMPASSIONATE RELEASE (ECF NO. 54)

     Defendant James Bonner seeks compassionate release from prison

based upon his medical conditions and the COVID-19 pandemic. For the

reasons explained below, Defendant’s motion is denied.

     Defendant pleaded guilty to violating 18 U.S.C. § 922(g)(1), felon in

possession of a firearm, and was sentenced to 63 months in prison on

September 24, 2020. He is currently housed at FCI Terre Haute and his

projected release date is April 5, 2024. Defendant suffers from Type 2

diabetes and hypertension. He asserts that his health conditions, which

place him at greater risk for severe complications should he contract

COVID-19, are grounds for compassionate release.

                                    -1-
Case 2:19-cr-20719-GCS-DRG ECF No. 59, PageID.508 Filed 09/01/21 Page 2 of 5




      Ordinarily, a district court “may not modify a term of imprisonment

once it has been imposed.” 18 U.S.C. § 3582(c). The statute provides for a

limited exception, known as “compassionate release,” which is governed by

18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018.

Although compassionate release motions were historically initiated only by

the Bureau of Prisons, the First Step Act allows prisoners to file such

motions on their own behalf, after exhausting their administrative remedies.

United States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020); United States

v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).

      Bonner states that he exhausted his administrative remedies by

submitting a request for compassionate release to the warden of his facility.

The government contends that the facility has no record of Bonner’s

request. On this record, it is not clear whether Bonner has exhausted his

administrative remedies. However, because the government has

addressed the merits of Bonner’s motion, the court will do so as well.

      When reviewing a compassionate-release motion, the court considers

the following: (1) whether “extraordinary and compelling reasons” warrant a

sentence reduction; (2) whether “such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission”; and

(3) whether “all relevant sentencing factors listed in 18 U.S.C. § 3553(a)”

                                     -2-
Case 2:19-cr-20719-GCS-DRG ECF No. 59, PageID.509 Filed 09/01/21 Page 3 of 5




support a reduction. United States v. Elias, 984 F.3d 516, 518 (6th Cir.

2021) (quoting United States v. Jones, 980 F.3d 1098, 1101 (6th Cir.

2020)). “If each of those requirements are met, the district court ‘may

reduce the term of imprisonment,’ but need not do so.” Id. (citing 18 U.S.C.

§ 3582(c)(1)(A)).

      Courts have found that the “extraordinary and compelling” prong is

satisfied as a result of the COVID-19 pandemic, the increased risk of

contracting the virus in prison, and underlying health conditions that create

the danger for severe complications if a defendant is infected. See, e.g.,

United States v. Mitchell, 2020 WL 3972656, at *3 (E.D. Mich. July 14,

2020) (Type 2 diabetes and hypertension, in conjunction with COVID-19

pandemic, constituted extraordinary and compelling reasons); United States

v. Hargrove, 2021 WL 509905, at *2 (E.D. Mich. Feb. 11, 2021) (heart

failure, type 2 diabetes, and severe obesity, among other ailments). See

also United States v. Bass, 2021 WL 476467, at *1 (6th Cir. Feb. 5, 2021)

(“A defendant whose medical conditions increase his risk of severe illness

may be able to demonstrate extraordinary and compelling reasons

supporting release.”).

      However, as pandemic conditions continue to evolve, these factors

are less likely to constitute extraordinary and compelling reasons.

                                     -3-
Case 2:19-cr-20719-GCS-DRG ECF No. 59, PageID.510 Filed 09/01/21 Page 4 of 5




Currently, there is one reported COVID-19 case among inmates at Terre

Haute FCI and two cases among staff members.1 Further, 316 staff

members and 1593 inmates at Terre Haute have been vaccinated against

COVID-19, including Bonner, significantly reducing his risk of becoming

infected or suffering severe symptoms or hospitalization. 2 According to the

Centers for Disease Control, “COVID-19 vaccines protect people from

getting infected and severely ill, and significantly reduce the likelihood of

hospitalization and death.” See https://www.cdc.gov/coronavirus/2019-

ncov/vaccines/effectiveness/why-measure-effectiveness/breakthrough-

cases.html.

          Despite his diabetes and hypertension, Bonner faces a substantially

lower risk of contracting COVID-19 now that he and a significant number of

inmates and staff at Terre Haute have been vaccinated. Under the

circumstances, Bonner has not demonstrated that his health conditions or

the COVID-19 pandemic provide an extraordinary and compelling basis for

his release. See United States v. Miller, No. 13-20928, 2021 WL 1115863,

at *2 (E.D. Mich. Mar. 24, 2021) (no extraordinary and compelling reasons

for release after defendant was vaccinated); United States v. Gabbard, No.



1   https://www.bop.gov/coronavirus/ (last accessed August 30, 2021).
2   https://www.bop.gov/coronavirus/ (last accessed August 30, 2021).


                                                    -4-
Case 2:19-cr-20719-GCS-DRG ECF No. 59, PageID.511 Filed 09/01/21 Page 5 of 5




18-20039, 2021 WL 1037724, at *3 (E.D. Mich. Mar. 18, 2021) (same);

United States v. Butler, No. 18-20256, 2021 WL 2471474, at *2 (E.D. Mich.

June 17, 2021) (same).

     Therefore, IT IS HEREBY ORDERED that Bonner’s motion for

compassionate release is DENIED.

Dated: September 1, 2021
                                        s/George Caram Steeh
                                        GEORGE CARAM STEEH
                                        UNITED STATES DISTRICT JUDGE

                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                 September 1, 2021, by electronic and/or ordinary mail and
                 also on James Meredith Bonner #25359-039, Terre Haute
                    U.S. Penitentiary, Inmate Mail/Parcels, P.O. Box 33,
                                   Terre Haute, IN 47808.

                                        s/B Sauve
                                       Deputy Clerk




                                          -5-
